Citation Nr: 9924078	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-35 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for psychiatric 
disability, characterized as anxiety reaction in a schizoid 
immature personality structure, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
March 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This case was remanded by the Board in January 
1998; it was returned to the Board in June 1999. 

The Board initially notes that the issue of entitlement to 
service connection for psychosis has been reasonably raised 
by the record.  This matter is therefore referred to the RO 
for appropriate action.

The Board also notes that the January 1998 Board remand 
referred the issue of entitlement to a total rating based on 
unemployability due to service-connected disability to the RO 
for appropriate action.  The record reflects that a 
subsequent February 1999 rating decision denied the veteran's 
claim.  Although the March 1999 letter providing notice to 
the veteran of the rating decision mistakenly stated that the 
Board of Veterans' Appeals had denied his claim for a total 
rating, the Board notes that enclosed with the letter was a 
copy of the rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's psychiatric disability, characterized as 
anxiety reaction in a schizoid immature personality 
structure, is currently in remission. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
psychiatric disability, characterized as anxiety reaction in 
a schizoid immature personality structure, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (1998); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the veteran failed, without 
explanation, to report for an August 1998 VA examination 
scheduled pursuant to the Board's January 1998 remand.  While 
the VA medical center letter to the veteran identifying the 
precise date, time and location of his scheduled examination 
is not on file, the veteran was informed of his failure to 
report for examination in an October 1998 letter from the RO, 
and in a February 1999 Supplemental Statement of the Case 
(SSOC) sent to his last known address on file; neither the 
letter nor the SSOC was returned as undeliverable and no 
further communication from the veteran was received.

In Wood v. Derwinski, 1 Vet. App. 190 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the duty to assist is not a one-way street, and an 
appellant must do more than passively wait for assistance 
when he has information essential to his claim.  Id. at 193.  
Since the veteran has prevented full development of his claim 
by failing to appear, without good cause, for his VA 
disability examination scheduled in connection with the 
Board's January 1998 remand, the Board can only address the 
evidence currently of record.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Factual Background

Briefly, as was noted in the Introduction, the veteran's 
service ended in March 1974.  In October 1974 service 
connection for psychoneurosis, characterized as anxiety 
reaction in a schizoid immature personality structure, was 
granted, evaluated as 10 percent disabling.  This evaluation 
has remained in effect since that time.

On file are VA treatment records for August 1994 to October 
1998, which are replete with entries documenting treatment 
for a long history of substance dependence, as well as for 
psychotic disorders.  The treatment notes document several 
instances in which the veteran was evaluated for suicidal and 
homicidal ideations, as well as auditory and visual 
hallucinations, paranoid delusions, sleep difficulties, 
nervousness and headaches, consistently attributed either to 
substance dependence and abuse or to various psychoses.  The 
treatment notes indicate that he was unemployed and had been 
arrested numerous times for theft, and that he had been 
recently released from prison in 1994.  On mental status 
examination the veteran was generally neatly and cleanly 
dressed, and was cooperative with a stable mood.  His speech 
rate was usually normal, but he exhibited decreased energy 
and concentration with restricted affect.  The veteran's 
memory was intact and insight and judgment were described as 
fair.  He tended to resist efforts to determine the basis for 
his complaints.  Treatment notes for 1998 indicate that the 
veteran had been recently employed in temporary positions.  
Notably, while treating physicians recognized that the 
veteran was service connected for psychoneurosis, the 
veteran's symptoms were attributed to diagnoses of insomnia, 
opiate dependence and schizoaffective disorder; the treatment 
reports are negative for diagnosis of any psychoneurosis.

The treatment notes disclose that the veteran was 
hospitalized in March 1995 and August 1997 for detoxification 
associated with substance abuse, and in July 1995 for 
psychotic symptoms.  The veteran generally presented as 
depressed, but without overt signs or symptoms of major 
depression or psychosis; he denied suicidal or homicidal 
ideations.  He reported paranoid ideations as well as 
auditory hallucinations.  The veteran's primary complaints 
involved financial, interpersonal and legal problems 
secondary to his drug abuse.  On mental status examinations 
the veteran was alert and oriented and appropriately groomed.  
He was lucid without evidence of delusions; no looseness of 
associations was evident.  He was cognitively clear, his 
memory was described as fair, and his judgment and insight 
were intact.  The veteran's symptoms improved with 
medication.  Pertinent diagnoses included opioid dependence, 
adjustment disorder with mixed mood, antisocial personality 
disorder, psychosis not otherwise specified, and mixed 
personality disorder; no diagnosis of psychoneurosis was 
rendered.  The veteran's Global Assessment of functioning 
(GAF) scores ranged from 40 to 65, secondary to his 
financial, interpersonal and legal problems. 

The veteran was afforded a VA examination in August 1995 at 
which time the examiner noted the veteran's long history of 
substance abuse with repeatedly unsuccessful attempts at 
rehabilitation.  The examiner noted that the veteran on 
hospitalization had been agitated with hostile mood and had 
complained of auditory hallucinations and paranoid feelings 
while intoxicated.  He also noted that the veteran had been 
chronically unemployed and had been convicted of and 
incarcerated for robbery, for which he was currently on 
parole; he noted that the veteran's robbery was in support of 
his drug habit.  The veteran reported that he last worked 
more than one year prior to the examination performing 
unskilled factory work.  The veteran reported that he lived 
alone and was homeless on many occasions.  The veteran 
complained of anxiety and tension and feeling "stretched 
out."  However, he was evasive as to the basis for his 
complaints and was evasive in discussing his substance 
dependence and abuse.  The veteran denied any violent acting 
out behavior or cognitive losses and the examiner noted that 
the veteran had not exhibited evidence of psychosis since at 
least March 1995.  On mental status examination the veteran 
was in fair contact but exhibited slow psychomotor activity 
and impoverished motivation.  He was unkempt and not 
spontaneous, and presented as depressed and sullen with rare 
eye contact.  His affect was flat and emotional tone low, and 
he described occasional suicidal ideation.  After reviewing 
the claims file and evaluating the veteran, the examiner 
diagnosed the veteran with opioid dependence and with an 
antisocial personality by history.  He assigned the veteran a 
GAF score of 60.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In this case, the RO evaluated the veteran under Diagnostic 
Code 9400.  The Board notes that effective November 7, 1996, 
VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52695 (1996).  On and 
after that date, all diagnoses of mental disorders for VA 
purposes must conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1998).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its rating decision of January 1995.  The April 1995 
Statement of the Case and September 1995 Supplemental 
Statement of the Case referred to the regulations then in 
effect.  In March 1997 and February 1999 the RO issued 
supplemental statements of the case which considered the 
veteran's claim under the new schedular criteria.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993), and in light of 
Karnas, the Board will proceed to analyze the veteran's claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.

Under the old criteria found at 38 C.F.R. § 4.132, Diagnostic 
Code 9400, a 10 percent rating is warranted where the veteran 
exhibits symptoms less than those required for a 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating is warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9400 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).   

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent  periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).

The Board observes that the evidence of record demonstrates 
that the veteran's disability picture for his service-
connected psychiatric disability does not more nearly 
approximate the criteria for 30 percent evaluation than those 
for a 10 percent evaluation under DC 9400.  While VA 
treatment reports are replete with instances of 
hospitalization and treatment for symptoms including suicidal 
and homicidal ideation, hallucinations, paranoid ideations, 
sleep difficulties and nervousness, the reports notably are 
entirely negative for any accompanying diagnoses of service-
connected psychoneurosis.  Indeed, although treating 
physicians acknowledged that the veteran was service-
connected for a psychoneurotic disorder, his symptoms were 
associated instead on a consistent basis with substance 
dependence and abuse and with nonservice-connected psychotic 
disorders.  Moreover, the August 1995 examiner, after review 
of the medical evidence on file and evaluation of the 
veteran, diagnosed the veteran with opioid dependence and a 
personality disorder by history, without reference to any 
currently present psychoneurotic disorder.  In essence, there 
is no current medical evidence of a psychoneurotic disorder 
or medical evidence suggesting that any of the veteran's 
recent psychiatric symptoms are associated with a service-
connected psychoneurosis.  As noted previously, the case was 
remanded in January 1998 in order to afford the veteran a 
psychiatric examination of his disability, but he failed to 
report for that evaluation.  

Accordingly, the Board concludes that there is no basis under 
either the new or the old criteria upon which to assign a 
rating greater than 10 percent for psychiatric disability 
characterized as anxiety reaction in a schizoid immature 
personality structure.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998) since the veteran has argued that his 
service-connected psychiatric disability has rendered him 
unemployable.  However, as noted previously, the medical 
evidence on file is negative for recent treatment or 
diagnosis of a psychoneurotic disorder, and the veteran's 
recent psychiatric symptoms have instead been attributed to 
disorders such as substance dependence and nonservice-
connected psychoses.  Moreover, while the veteran has a long 
history of unemployment, the Board points out that he has 
been incarcerated for several years secondary at least in 
part to his substance dependence, and that, in any event, the 
veteran has recently found employment on at least a temporary 
basis.  The Board also notes that there is no evidence that 
the veteran's psychiatric disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).









ORDER

Entitlement to a rating greater than 10 percent for 
psychiatric disability, characterized as anxiety reaction in 
a schizoid immature personality structure, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

